United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-1379EA
                                   _____________

Leroy Kendall,                         *
                                       *
                  Appellant,           *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the Eastern
Mark Stodola; Louie C. Caudell; Duane * District of Arkansas.
Chapman; Don Wells; Ike Anthony;       *
Linda Anthony; Lee Munson; Richard *            [UNPUBLISHED]
Goggans; James Ross, originally sued *
as Steve Ross,                         *
                                       *
                  Appellees.           *
                                 _____________

                            Submitted: September 4, 1998
                                Filed: September 4, 1998
                                 _____________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           _____________

PER CURIAM.

       Leroy Kendall appeals from a final judgment entered by the district court in
Kendall's 42 U.S.C. § 1983 action. Having reviewed the record and the parties' briefs,
we conclude that an extensive discussion is not warranted. We believe the judgment
of the district court was correct, and we affirm substantially for the reasons stated by
the district court. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-